Order modified by striking out the direction to the defendant to indorse and deliver to the receiver the five hundred dollar certificate of the Exchange National Bank of Seneca Falls, and the direction to him to deliver his book of deposit in the Seneca Falls Savings Bank to the receiver, and to draw and deliver to him his check for $175 upon such bank, and the provisions of the order relating to such direction, and as so modified the order is affirmed, wiuhout costs to either party. Held, that the fund represented by the certificate of deposit, a savings bank book of deposit, is pension money granted to the defendant for military services and as such is exempt from this proceeding. (Code Civil Pro., § 1393 ; Burgett v. Fancher, 35 Hun, 647; Stockwell v. National Bank of Malone 36 Hun, 583.) The defendant’s transactions with the bank do not appear to have been designed as loans to them.